NUMBER 13-09-00320-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                     IN RE: CONTINENTAL AIRLINES, INC.


                  On Relator’s Petition for Writ of Mandamus


                           MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza and Vela
                      Memorandum Opinion Per Curiam
       Relator, Continental Airlines, Inc., filed a petition for writ of mandamus with this

Court alleging that respondent, the Honorable Israel Ramon Jr., presiding judge of the

430th Judicial District Court of Hidalgo County, Texas, abused his discretion by granting

the “Verified Petition to Take Deposition Before Suit” filed by the real party in interest,

Cynthia S. Herrera as Attorney in Fact for Sylvia C. Tena, and by entering findings of fact

and conclusions of law corresponding thereto. Relator also filed a “Emergency Motion for

Temporary Relief” with this Court, which we granted on June 10, 2009.

       Having reviewed and fully considered relator’s petition for writ of mandamus, the

clerk’s record, and the response to relator’s petition filed by the real party in interest, this

Court is of the opinion that the relator has not shown itself entitled to the relief sought and
that the petition should be denied. Accordingly, relator’s petition for writ of mandamus is

denied. See TEX . R. APP. P. 52.8(a). Further, the stay of proceedings previously imposed

by this Court in trial court cause number C-1223-09-J is hereby lifted.



                                                       PER CURIAM

Memorandum Opinion delivered and
filed on this the 22nd day of June, 2009.




                                            2